Title: To George Washington from Henry Laurens, 30 November 1777
From: Laurens, Henry
To: Washington, George



Sir
york [Pa.] 30th Novemr 77

On the 26th Currt by the Messenger Barry I paid my respects to your Excellency & conveyed Such Orders as I had then received from Congress—pretty late last Night Jones brought in your Excellency’s favors of the 26th & 27th which Shall be presented to Morrow, in the mean time I dispatch Franis Seall with the undermentioned Resolves of Congress—a packet containing one hundred Commissions—two Copies of articles proposed to the States for Confederation—& Taxation—Copy of a Letter by Major Genl Gates to Congress dated 16th.
of the 27th on the appointment of three additional Members to the Board of War & Major Genl Gates President.
of the 28th appointing a Committee of three Members of Congress to confer with your Excellency for enquiries to the Causes of Losses & failures & for divers other matters.
of the 29th Submitting to your Excellency the regulating Rank in the Causes of Majr Genl Arnold Brigadiers Woodford & Scott referring to a Subjoined Resolve of the 12th.
29th Ordering Copy of Majr Gates’s Letter to be transmitted.
I take the liberty of Sending a packet directed for Govr Livingston which I request your Excellency will order to be forwarded by the earliest opportunity. I remain with very great regard.
